ACCEPTED
                                                                                                          05-14-01312-CV
                                                                                                FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                        6/7/2018 12:16 PM
                                                                                                               LISA MATZ
                                                                                                                   CLERK

                                             No. 05-14-01312-CV

                                                                                          FILED IN
                                                In the                             5th COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                         COURT OF APPEALS                          6/7/2018 12:16:43 PM
                                      FIFTH DISTRICT OF TEXAS                            LISA MATZ
                                           DALLAS, TEXAS                                   Clerk




                                                    Chan IL Pak
                                                     Appellant
                                                            V.

                    AD Villarai, LLC, The Ashley Nicole Williams Trust,
                    and Villas on Raiford Carrollton Senior Housing, LLC.
                                          Appellees


                                       On Appeal from the
                      101st Judicial District Court of Dallas County, Texas.



                    APPELLEE'S STATEMENT OF RULE 49.2 OPTION




         Appellees and Cross-Appellants AD Villarai, L.L.C., The Ashley Nicole

Williams Trust, and Villas on Raiford Carrollton Senior Housing, L.L.C. ("Villas"),

following Texas Rule of Appellate Procedure 49.2, hereby exercise their option not

to file a full response, unless the Court so requests.

         This option is exercised because the Appellant's Motion for Rehearing, filed

June 5, 2018, raises no new arguments. Specifically, Mr. Pak again repeats his



STATEMENT OF RULE 49.2 OPTION              Page 1 of 4
G:\Q\AN23-4 Anderson -Chan Lawsuit\Appeal 14-01312\DRAFTS\Response 06-06-18.docx
argument that no corporate action can ever be taken against him by Villas, unless he

consents to that action, despite the unopposed findings that he has committed a prior

material breach of the Villas Company Agreement 1 and that violating members can

be removed from Villas based upon the vote of the "remaining members" 2 meaning

the members other than Mr. Pak. These arguments have already been raised and

addressed by the parties and by the Court. For example, see Mr. Pak's argument I.

in his Appellant's Brief: "This court cannot interpret the company agreements to

exclude any requirements that Chan Pak consent to his own expulsion." Chan Pak' s

Amended Appellant Brief, December 1, 201 7, at p. 66. A large portion of the Motion

for Rehearing again addresses that Article 5.11 of the Company Agreement and

Texas Business and Commerce Code Section 101.359, allowing corporate entities

to function by signed written consents, are somehow inapplicable here. (Motion for

Rehearing pp. 16-24.) The same arguments were presented in the Amended

Appellant's Brief of December 1, 2017 at pages 61-64.

          The Motion for Rehearing also fails to clearly identify any new or different

argument or any specific aspect of the Court's Judgment and Opinion which is being

challenged. It has failed to meet the standards that a motion for rehearing "must

clearly state the points relied on for the rehearing." Tex. App. Proc. Rule 49.1.




1
    Conclusion of Law 5
2
    Pltfs' Tr. Exs. 2 and 8, each at Article 8.6(e), and Findings of Fact 12 and 63.

STATEMENT OF RULE 49.2 OPTION               Page 2 of 4
G:\Q\AN23-4 Anderson -Chan Lawsuit\Appeal 14-01312\DRAFTS\Response 06-06-18. docx
         Appellees pray that the motion for rehearing be denied without requiring

further response. In the alternative, Appellees pray that this Court advise Appellees

to file a full response to the motion for rehearing, and for such other and further relief

to which Appellees show themselves justly entitled.


                                                         Respectfully submitted,

                                                         By: William F. LePage
                                                            William F. LePage
                                                            State Bar No. 12216800
                                                            Peter C. D' Apice
                                                            State Bar No. 05377783

                                                         STUTZMAN, BROMBERG,
                                                         ESSERMAN & PLIFKA, P.C.
                                                         2323 Bryan Street, Suite 2200
                                                         Dallas, Texas 75201
                                                         Telephone: (214) 969-4900
                                                         Telecopy: (214) 969-4999
                                                         lepage@s bep-law. com

                                                         COUNSEL FOR CROSS APPELLANTS
                                                         AND APPELLEES AD VILLARAI, LLC,
                                                         THE ASHLEY NICOLE WILLIAMS
                                                         TRUST AND VILLAS ON RAIFORD
                                                         CARROLLTON SENIOR HOUSING,
                                                         LLC
Co-counsel:
David M. Pruessner
State Bar No. 16364500
Law Offices of David M. Pruessner
4111 Joshua Lane
Dallas, Texas 75287
(214) 543-6827
Fax: (972) 716-1899


STATEMENT OF RULE 49.2 OPTION              Page 3 of 4
G:\Q\AN23-4 Anderson -Chan Lawsuit\Appeal 14-01312\DRAFTS\Response 06-06-18.docx
                                     CERTIFICATE OF SERVICE


        This is to certify a true and correct copy of the above response has been served

electronically through the State's electronic manager to Chan Pak on this the 7th day

of June, 2018.


                                                                  Isl William F. LePage
                                                                  William F. LePage




STATEMENT OF RULE 49.2 OPTION              Page 4 of 4
G:\Q\AN23-4 Anderson -Chan Lawsuit\Appeal 14-01312\DRAFTS\Response 06-06-18.docx